 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRINITY FRUIT COMPANY, INC., a                      No. 1:19-cv-00095-DAD-EPG
      California corporation,
12
                          Plaintiff,
13                                                        ORDER GRANTING THE PARTIES’
              v.                                          STIPULATION, DISMISSING DEFENDANT
14                                                        LORA M. VILLARREAL, RETAINING
      LA ROSA & SONS DISTRIBUTING                         JURISDICTION OVER ENFORCEMENT OF
15    LLC, a California limited liability                 THIS SETTLEMENT AGREEMENT, AND
      company; MICHAEL J. LA ROSA, an                     DIRECTING THE REMAINING PARTIES
16    individual; NOEL LA ROSA, an                        TO FILE A NOTICE OF DISMISSAL
      individual; and LORA M. VILLARREAL,
17    an individual,                                      (Doc. No. 22)
18                        Defendants.
19

20          This case proceeds on plaintiff Trinity Fruit Company, Inc.’s (“plaintiff’s”) first amended

21   complaint (“FAC”), which was filed on February 8, 2019. (Doc. No. 7.) Plaintiff’s FAC alleges

22   that it brings this action to enforce the trust provisions of section 5(c)(5) of the Perishable

23   Agricultural Commodities Act (“PACA”), 7 U.S.C. § 499e(c)(5) against defendants La Rosa &

24   Sons Distributing LLC, Michael J. La Rosa, Noel La Rosa, and Lora M. Villarreal. (See id. at 2.)

25          Defendants La Rosa & Sons Distributing LLC, Michael J. La Rosa, and Noel La Rosa are

26   represented by attorney Sarah Anne Ornelas and filed an answer on February 25, 2019. (Doc.

27   No. 13.) Defendant Lora M. Villarreal (“Villarreal”) is proceeding pro se and filed an answer on

28   May 3, 2018. (Doc. No. 21.)
                                                         1
 1           On May 21, 2019, plaintiff provided a status report to the assigned magistrate judge,

 2   advising the court of two separate settlement agreements: one involving defendants La Rosa &

 3   Sons Distributing LLC, Michael J. La Rosa, and Noel La Rosa, and one involving defendant

 4   Villarreal. (See Doc. No. 23 at 1–2.) Additionally, on May 21, 2019, plaintiff and defendant

 5   Villarreal filed a stipulation and application for a final order and judgment. (Doc. No. 22.) The

 6   stipulation provides that plaintiff’s claims against defendant Villarreal are satisfied pursuant to a

 7   payment of $13,506.35 in monthly installments of $100.00, commencing on May 30, 2019 and

 8   ending when the payment is made in full. (See Doc. No. 22 at 1–2.) The parties request that the

 9   court retain jurisdiction over this action to enforce the terms and conditions of the final judgment

10   against defendant Villareal. (Id. at 4.) No additional information has been provided to the court

11   regarding plaintiff’s settlement with defendants La Rosa & Sons Distributing LLC, Michael J. La

12   Rosa, and Noel La Rosa.

13           The court construes the parties’ stipulation as a request for dismissal pursuant to Federal

14   Rule of Civil Procedure 41(a)(2), which states that “an action may be dismissed at the plaintiff’s

15   request only by court order, on terms that the court considers proper.” Good cause showing, the

16   court will grant the stipulation. Additionally, at the parties’ request, the court will retain

17   jurisdiction to enforce the terms of the settlement agreement as stated in the parties’ stipulation.

18           Accordingly:

19           1.     The parties’ stipulation (Doc. No. 22) is granted, and defendant Villarreal is

20                  dismissed pursuant to the terms of the stipulation;
21           2.     The court retains jurisdiction to enforce the terms of the settlement pursuant to the

22                  stipulation;

23           3.     As a settlement has been reached, plaintiff and defendants La Rosa & Sons

24                  Distributing LLC, Michael J. La Rosa, and Noel La Rosa are directed to file a

25   /////

26   /////
27   /////

28   /////
                                                         2
 1              stipulation of dismissal or provide a status report to the court about when such a

 2              stipulation of dismissal can be filed by Monday, June 17, 2019.

 3   IT IS SO ORDERED.
 4
       Dated:   June 11, 2019
 5                                                 UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
